Citation Nr: 1227471	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-34 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2007 rating decision issued by the RO in which the RO denied entitlement to service connection for erectile dysfunction including on a secondary basis.  The Veteran perfected a timely appeal of this determination.  See Rating Decision, dated November 2007; Notice of Disagreement, dated November 2007; Statement of the Case, dated June 2008; Substantive Appeal (VA Form 9), dated September 2008.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffers from erectile dysfunction, and he maintains that he first noticed the signs of this condition after taking the medication he was prescribed for his heart condition.  In the alternative, the Veteran also maintains that he has erectile dysfunction as a result of his type 2 diabetes mellitus.  The information of record reflects that the service connection is in effect for coronary artery disease (status post acute myocardial infarction) and diabetes mellitus type 2.

A review of the record indicates that the RO denied the claim for service connection for erectile dysfunction on the basis that the record evidence contains no medical diagnosis of this condition.  However, prior to the RO's denial of this claim, the record shows that the Veteran was not afforded a VA examination that addressed whether the Veteran has erectile dysfunction, which may be secondary to a service connected condition, including the coronary artery disease and (or) diabetes mellitus type 2.

Under the VCAA, VA is obligated to provide an examination when the evidence of record (taking into consideration all information and lay or medical evidence (including the statements of the claimant)): (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (b) indicates that the disability or (signs and) symptoms of disability may be associated with the claimant's active military service; but (c) does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran is competent to provide his lay observation of his inability to attain or sustain an erection, as well as his lay statement indicating the sequence of events of when such signs of dysfunction began to occur.  Because the evidence of record neither rules out nor rules in the matter of whether the Veteran's has a presently existing disability manifested by erectile dysfunction, based on the lay and medical evidence of record, the Board finds that the record contains insufficient information to make a decision on the claim, which would, in effect, trigger VA's duty to assist to the Veteran in this case.  See 38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, supra.  Hence, a remand is warranted to afford the Veteran a VA examination in order to determine if the Veteran has erectile dysfunction, which may be proximately due to, or the result of, a service-connected condition.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and his representative that they may submit lay or medical evidence showing that the claimed condition currently exist, and they may submit medical showing that the claimed condition was caused by a service-connected condition, or was aggravated by a service-connected condition.  Send the Veteran and his representative any necessary authorization to enable VA to obtain any additional information and/or evidence, which is sufficiently identified and is pertinent to the claim on appeal, which is not already of record.

2.  After completion of the above, to the extent possible, schedule the Veteran for a VA examination to determine if he has erectile dysfunction; and if said condition is found to exist, then to address if any service-connected condition has either caused or aggravated said condition.  The claims files must be provided to the examiner for review.  All appropriate tests and studies deemed necessary should be accomplished and all clinical findings should be reported in detail.

Based on a review of the Veteran's medical history, a review of the claims file, and the examination results, the examiner is asked to provide an opinion addressing the following questions:

Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed erectile dysfunction?  If the Veteran has erectile dysfunction, the examiner is asked to offer an opinion addressing the following questions:

a.  Did the Veteran's coronary artery disease, status post acute myocardial infarction, cause him to develop erectile dysfunction; or, did it aggravate (permanently worsen) the erectile dysfunction beyond the natural progress of that condition; OR

b.  Did the Veteran's diabetes mellitus type 2 cause him to develop erectile dysfunction; or, did it aggravate (permanently worsen) the erectile dysfunction beyond the natural progress of that condition; OR

c.  Did the Veteran's posttraumatic stress disorder (PTSD) cause him to develop erectile dysfunction; or, did it aggravate (permanently worsen) the erectile dysfunction beyond the natural progress of that condition; OR

d.  Did the combined affect or impairment of all the Veteran's service connection conditions (namely, coronary artery disease, diabetes mellitus, PTSD, Hepatitis C, and the left lower leg scar) cause him to develop erectile dysfunction; or, did it aggravate (permanently worsened) the erectile dysfunction beyond the natural progress of that condition?

In all conclusions, the examiner must explain the medical basis or bases, with identification of the evidence of record.  The examiner must provide a complete explanation for his or her opinion, based on his or her clinical experience and established medical principles.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based on mere speculation, the examiner must clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

3.  After completion of the above and any additional notice or development deemed necessary, readjudicate the issue on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


